Dear Mr. Pynes:
You have requested an Attorney General's opinion on whether an elected police juror for Vernon Parish may be appointed as a commissioner to the Sabine River Authority.
Under Louisiana's Dual Officeholding Laws, LSA-R.S. 42:61
et seq., a parish is a political subdivision of the state. LSA-R.S. 42:63(9). LSA-R.S. 38:2324 (A) designates the Sabine River Authority as an agency and instrumentality of the state.
LSA-R.S. 42:63(D), in part, states, "[n]o person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof."
It is our understanding that commissioners to the Sabine River Authority hold part-time appointive offices. The position of police juror to Vernon Parish is an elected office to a political subdivision of the state.
Therefore, by application of the dual officeholding provisions cited above, an elected police juror to Vernon Parish may simultaneously hold the part-time appointive position of commissioner to the Sabine River Authority.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINALET, III
Assistant Attorney General